Citation Nr: 0517832	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant's income exceeds the requirements 
necessary for entitlement to payment of death pension 
benefits.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1953 to 
November 1956.  He died in July 2002.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  The appellant is the veteran's 
widow.

The issue of entitlement to medical reimbursement was raised 
by the appellant in correspondence to the RO in July 2002.  
As this issue is not yet ripe for review, it is referred to 
the RO for further development.


FINDING OF FACT

The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.


CONCLUSION OF LAW

The income requirements for entitlement to death pension 
benefits have not been met.  38 U.S.C.A. §§ 1503, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
letters dated in September 2003 and December 2003 that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  She was advised that VA would 
make reasonable efforts to assist her in obtaining medical 
records not held by the Federal government.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran's death certificate has been associated with the 
claims file.  The appellant has provided the veteran's 
private medical records.  The appellant was asked to advise 
VA if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

The appellant, the veteran's widow, claims eligibility for 
nonservice connected death pension, following the veteran's 
death in July 2002.  A July 2002 decision, the RO found that 
the appellant's income exceeded the maximum allowable rate 
under the relevant regulations.

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for 
this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  In determining annual income, all 
payments of any kind or from any source including salary, 
retirement or annuity payments, or similar income, which has 
been waived, shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  
Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses 
may be deducted only for the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from 
income do not include Social Security disability benefits.  
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  VA received the appellant's claim for death pension 
benefits on July 19, 2002.  Effective December 1, 2001, the 
maximum allowable rate for a surviving spouse with no 
children was $6,407.  Effective December 1, 2002, the maximum 
allowable rate for a surviving spouse with no children was 
$6,497.

In July 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
had been receiving $477 in monthly Social Security 
Administration (SSA) payments until the time of the veteran's 
death, and would begin to receive $1,123.10 in SSA payments 
following the veteran's death.  The same month, the appellant 
also stated that she had received $10,000 in life insurance 
after the veteran's death.  She included paperwork that 
showed that the costs associated with the veteran's death for 
burial were $7,666.12.  

In August 2002, the RO notified the appellant that her 
reported family income of $15,724 per year ($5,724, for 12 
months of SSA payments of $477 each, and $10,000 in life 
insurance), minus $7,066 in expenses (consisting of the 
veteran's last burial and monument expenses of $7,666, offset 
by the $600 granted to her for those expenses by VA), 
resulted in countable annual income of $8,658, exceeding the 
$6,407 limit set by law for a surviving spouse without any 
children in 2001, and the $6,497 limit set by law for a 
surviving spouse without any children in 2002.  Subsequently, 
in September 2002, the appellant filed a VA Form 21-8416, 
Medical Expense Report, in which she listed the following 
expenses: monthly health insurance premium of $187; teeth 
extraction surgery costs from July 22, 2002, resulting in 
charges of $1013; and pain medication due to said surgery of 
$15; for a total of $3272 in medical expenses.

The RO appellant's countable income totaled $9,611.  This 
figure is derived by subtracting the appellant's stated 
expenses (burial expenses of $7,066, monument expenses of 
$3,847, and $3,272 in medical expenses as discussed above) 
from the appellant's total income (12 months of social 
security income at $1,123 per month, for a total of $13,476, 
plus $10,000 in life insurance benefits).  

The correct calculation of the appellant's countable annual 
income amount, as directed by statute, includes the period 
starting the month following the veteran's death, in this 
case August 2002, and continuing for a total period of one 
year, in this case until July 2003.  As such, the appellant's 
countable income, at $9,611, exceeded the $6,407 for 2002, 
and the $6,497 for 2003 threshold for meeting the relevant 
eligibility requirements.  Therefore, the appellant is not 
entitled to death pension benefits. 


ORDER

Entitlement to death pension benefits is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


